Case 1:19-cv-12048-IT Document 1-13 Filed 10/01/19 Page 1 of 5




                      EXHIBIT 11
         https://www.fda.gov/news-events/public-health-focus/
             lung-illnesses-associated-use-vaping-products
Case 1:19-cv-12048-IT Document 1-13 Filed 10/01/19 Page 2 of 5




   Both the U.S. Food and Drug Administration and the
   U.S. Centers for Disease Control and Prevention are
   working tirelessly to investigate the distressing
   incidents of severe respiratory illness associated with
   use of vaping products. The FDA and CDC are working
   closely with state and local health officials to investigate
   these incidents as quickly as possible, and we are
   committed to taking appropriate actions as a clearer
   picture of the facts emerges.

   While the work by federal and state health officials to
   identify more information about the products used, where they were obtained and what
   substances they contain is ongoing, the FDA is providing consumers with some
   information to help protect themselves.

        Incident Overview
        FDA Actions
        Information & Resources for Consumers
        Information for Healthcare Providers
        Information for State Health Departments
        Resource List




        The Centers for Disease Control and Prevention
        (CDC) is working with states to determine if cases
        are confirmed or probable after examining the
        medical records of suspected cases.
        Please see the CDC’s website for updated cases.
        These numbers may change frequently.
        While some cases in each of the states are similar
      and appear to be linked to vaping product use,
      more information is needed to determine what is
Case 1:19-cv-12048-IT Document 1-13 Filed 10/01/19 Page 3 of 5
      causing the respiratory illnesses.
      In many cases, patients reported a gradual start of symptoms, including breathing
      difficulty, shortness of breath, and/or chest pain before hospitalization. Some cases
      reported mild to moderate gastrointestinal illness including vomiting and diarrhea,
      or other symptoms such as fevers or fatigue.
      In many cases, patients told healthcare personnel or health department staff of recent
      use of vaping products containing tetrahydrocannabinol (THC, a psychoactive
      component of the marijuana plant).
      Even though cases appear similar, it is not clear if they have a common cause or if
      they involve different diseases with similar presentations, which is an issue central to
      our investigation.
      CDC and the FDA are providing consultation to state health departments and are
      working closely with them to gather information on any products or substances used.
      For example, our agencies are working to standardize information collection at the
      state level to help build a more comprehensive picture of these incidents. This
      includes investigating the brand, manufacturer and types of vaping products, whether
      any of them are products that would fall within the FDA’s regulatory authority, as
      well as where they were obtained.




      The FDA remains deeply concerned about these
      respiratory illnesses and deaths and is working
      closely with the CDC, as well as state and local
      public health partners, to investigate them as
      quickly as possible.
      To help gather and analyze as much information
      as possible, the FDA’s laboratory is working closely with our federal and state
      partners to identify the products or substances that may be causing the illnesses.
      The FDA is analyzing samples submitted by a number of states for the presence of a
      broad range of chemicals, including nicotine, THC and other cannabinoids, along
      with cutting agents/diluents and other additives, pesticides, opioids, poisons, heavy
      metals and toxins.
      No one substance has been identified in all of the samples tested. Importantly,
      identifying any compounds that are present in the samples will be one piece of the
      puzzle but will not necessarily answer questions about what is causing these illnesses.
      Federal and state partners are following any potential leads, including the presence of
      Vitamin E acetate found in many of the samples containing THC. The FDA is
      committed to taking appropriate actions as the facts emerge and keeping the public
      informed as we have more information to share.




      For more information on the outbreak and
      recommendations, please see the FDA’s consumer
      update on vaping illnesses.
      Many of the samples tested by states or by the
      FDA as part of this ongoing investigation have
      been identified as vaping products containing
      THC, and further, most of those samples with
      THC tested also contained significant amounts of
      vitamin E acetate.
      Vitamin E acetate is a substance present in topical
      consumer products or dietary supplements, but
      data are limited about its effects after inhalation.
      While the FDA does not have enough data presently to conclude that vitamin E
      acetate is the cause of the lung illness in these cases, the agency believes it is prudent
      to avoid inhaling this substance.
      If you continue to use these THC-containing vaping products, monitor yourself for
      symptoms (e.g., cough, shortness of breath, chest pain) and promptly seek medical
         attention if you have concerns about your health.
Case 1:19-cv-12048-IT
      If you are concerned aboutDocument        1-13
                                 your health after using aFiled
                                                           vaping10/01/19      Page
                                                                 product, contact your 4 of 5
         health care provider, or you can also call your local poison control center at 1-800-
         222-1222.
         If you experience vaping-associated respiratory illness, the FDA also encourages you
         to report this information, including providing any associated product, to your state
         or local health departments. Reporting to your state or health departments is crucial
         as federal and state partners work together to have accurate case identification and
         reported case counts. For more information regarding state and local health
         department directories, please refer to:
         https://www.cdc.gov/publichealthgateway/healthdirectories/index.html

         If you experience a problem with any tobacco product, such as an unexpected health
         or safety issue, report it online using the Safety Reporting Portal. You may submit
         reports about any tobacco product, including cigarettes, roll-your-own cigarettes,
         cigars, smokeless tobacco, electronic cigarettes and waterpipe tobacco. You can also
         report problems with the components and parts of tobacco products. The FDA
         website has more information on what to include in a report.
         See here for general FDA information on vaporizers, e-cigarettes and other electronic
         nicotine delivery systems.




         As this investigation continues, CDC and the FDA
         encourage clinicians to report possible cases of
         vaping-associated respiratory illness to their local
         or state health department for further
         investigation. Reporting to your state or health
         departments is crucial as federal and state
         partners work together to have accurate case
         identification and reported case counts.
         If vaping product use is suspected as a possible
         cause for a patient’s lung illness, a detailed history
         of the substances used, the sources, and the devices used should be obtained, as
         outlined in the CDC Health Advisory, and efforts should be made to determine if any
         remaining product, devices, and liquids are available for testing. Health care
         providers also can contact their local poison control center.
         Product-specific information related to possible cases may be submitted to the FDA
         online using the Safety Reporting Portal. The FDA website also has more information
         on what to include in a report to the SRP.




         FDA would like to thank all State Departments of Health (and other partners) for
         their ongoing efforts, collaboration and communications on the recent respiratory
         illnesses associated with e-cigarettes and vaping products.
         The FDA is testing samples at our Forensic Chemistry Center (FCC) lab. FCC has a
         history of partnering with the states and the CDC on domestic and international
         adverse public health incidents requiring analytical problem solving and is currently
         engaged in the CDC-FDA-States investigation into vaping-associated respiratory
         illnesses.
         The FCC is currently prioritizing samples that are most likely to enhance our
         understanding of these illnesses, i.e., vaping product samples that are associated with
         cases of patient lung injury.
         Moving forward, FCC plans to issue regular summary updates on its findings to its
         federal and state partners. The investigation of these illnesses remains an urgent
         priority for the FDA.
         If you have identified product samples with direct association to case-illnesses in your
         state as part of your ongoing investigations, please reach out your local FDA District
         Emergency Response Coordinator or write to
         FDAVapingSampleInquiries@fda.hhs.gov for follow-up, collection, and shipment of
         samples to FCC through FDA field staff.
      FCC will provide results directly to the office which submitted the vaping product
      samples once testing results are finalized. Only final, verified results will be released
Case 1:19-cv-12048-IT Document 1-13 Filed 10/01/19 Page 5 of 5
      on specific samples.
      See the FDA’s webpage on Sample Collection for Vaping Related Incidents for more
      information.




      FDA Statement on Clearing Market of
      Unauthorized, Non-Tobacco-Flavored E-Cigarette
      Products
      Statement on federal and state collaboration to
      investigate respiratory illnesses reported after use
      of e-cigarette products
      FDA Consumer Update on Vaping Illnesses:
      Consumers can Help Protect Themselves by
      Avoiding Tetrahydrocannabinol (THC)-
      Containing Vaping Products
      FDA Information on Vaporizers, E-Cigarettes, and other Electronic Nicotine Delivery
      Systems (ENDS)
      FDA Sample Collection Criteria and Information for Vaping Related Incidents
      CDC Outbreak Information
      FDA Safety Reporting Portal
      Information to Include in Tobacco Product Problem Report
      CDC Health Alert on Pulmonary Disease Associated with Using Vaping Products
      Remarks prepared for testimony before a U.S. House Energy and Commerce
      Subcommittee on FDA Regulation of Electronic Nicotine Delivery Systems and
      Investigation of Vaping Illnesses
      Transcript of Telebriefing: Update on Lung Injury Associated with E-cigarette
      Product Use, or Vaping - Sept. 19, 2019
      Transcript of Telebriefing: Investigation of Pulmonary Disease Among People Who
      Use E-cigarettes - Sept. 6, 2019
      Transcript of Telebriefing on Severe Pulmonary Disease Associated with Use of E-
      cigarettes - Aug. 23, 2019
